Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 19, the limitations “wherein corners formed between the housing and the piston are greater than 90°” and “wherein the cavity is surrounded by concave or flat surface portions which transform into each other constantly or with an angle which is greater than 90°”, are not understood.  It is unclear what structure is required by the “corners” and it is also unclear how said corners are measured.  It is also not clear what is encompassed by the limitation regarding the cavity transforming constantly or with an angle.  It is not clear where said angles are to be measured.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19, 21, 24-27, 29, 30-32 and 35-37 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kuester (DE-1992297).
	Regarding claim 19, Kuester discloses a piston (1) a housing (2) configured to movably receive the piston, the piston and the housing defining a cavity there between, a compressible solid body spring (3) disposed in the cavity comprising a solid body that is configured to be compressed by the piston, wherein the solid body spring fills the cavity between the piston and the housing substantially completely or completely at least under an operating load (fig 1, abstract); wherein the piston includes a concave surface facing the solid body spring (fig 1), the surface corresponding to a corresponding convex form of the solid body, wherein the piston and the concave surface of the piston are comprised of metal (steel, detailed description), wherein a movement of the piston reducing the cavity leads to a spreading of the piston (fig 1), wherein one or more of: all surfaces of the piston facing the solid body spring element are concave corresponding to a corresponding convex form of the solid body spring lying against the piston; wherein corners formed between the housing and the piston are greater than 90° (at least wherein the angle has been interpreted as the complementary angle to the corner of the housing wherein the corner of the annular housing wall and the bevel of the piston is ~45 from the cavity side and ~135 from the piston side); and wherein the cavity is surrounded by concave or flat surface portions which transform into each other constantly or with an angle which is greater than 90°.
	Regarding claim 21, Kuester discloses wherein the solid body spring comprises a plastic or an elastomeric material (fig 1).

	Regarding claim 25, Kuester discloses wherein one or both of the piston and the solid body spring has an annular cross-section (fig 1).
	Regarding claim 26, Kuester discloses wherein one or both of the piston and the solid body spring is arranged concentrically about a cylindrical passage hole (at or near 5) configured to receive a screw (5, fig 1).
	Regarding claim 27, Kuester discloses wherein one or both of the piston (1) lies or is brought to rest on an inside of the housing (2), and wherein the piston together with the housing forms an inner delimitation or inner casing surface of the cavity, which cavity is at least compressible by the piston (fig 1).
	Regarding claim 29, Kuester discloses wherein one or both of the housing (2) includes two end faces with the piston (1) arranged on the two end faces; and wherein the piston has a pressure face (at least at 3 near 1) for receiving and transmitting the forces to be transmitted to the solid body spring (3).
	Regarding claim 30, Kuester discloses wherein the piston (1) in an unloaded state overlaps the housing (2) on at least one side of the housing and protrudes therein (at least top of fig 1).
Regarding claim 31, Kuester discloses wherein one or both of the solid body spring has at least one conically convex end and the solid body spring is cylindrical and conically convex on opposite sides (fig 1, elements 1 and 3). 
Regarding claim 32, Kuester discloses wherein the housing includes a shoulder (at least the horizontal flange portions of 2 contacting 5) and wherein the solid body spring is configured to rest or may be brought to rest against the shoulder (fig 1).
Regarding claim 35, Kuester discloses wherein the solid body spring (3) lies on the facing surface of the piston (1) and contacts the piston (fig 1).

Regarding claim 37, as broadly recited, Kuester discloses a sealing lense (4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuester (DE-1992297) in view of Dickson et al. (US-20060255516).
Regarding claims 22 and 34, Kuester is not specific as to the bulk modulus and modulus of elasticity of specific elements.  
 Regarding claim 22, Dickson et al. teaches wherein the solid body spring has a bulk modulus in the range from 100 MPa to 100,000 MPa (paragraph 21, microcellular polyurethane). 
Regarding claim 34, Dickson et al. teaches wherein the modulus of elasticity of one or both of the housing and the piston is at least three times greater than the bulk modulus of the solid body spring (at least metal and microcellular polyurethane).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose the material used for certain elements to be applicable to the engineering design . 

Allowable Subject Matter
Claim  23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 19, 21, 22, 24-27, 29, 31, and 34-37 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/J.K.H/Examiner, Art Unit 3657